     Case 1:19-cv-00352-DAD-EPG Document 72 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       EUGENE C. BROWN,                                       Case No. 1:19-cv-00352-DAD-EPG (PC)
12                           Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                                MOTION TO MODIFY THE SCHEDULING
13             v.                                               ORDER AND EXTEND THE DISPOSITIVE
                                                                MOTION DEADLINE BY THIRTY DAYS
14       C. CHOTHIA, et al.,
15                           Defendants.                        (ECF No. 71)
16

17            Before the Court is Plaintiff’s motion to modify the Scheduling Order and extend the

18   dispositive motion filing deadline. (ECF No. 71.) Plaintiff seeks an extension of the dispositive

19   motion filing deadline from February 5, 2021, to March 8, 2021. (ECF No. 71.)1 Plaintiff explains

20   that he is currently in the process of preparing a motion for summary judgment and he has
     experienced complications finalizing it due to a COVID-19 outbreak in December of 2020, which
21
     caused quarantines, lockdowns, and staff shortages and made the law library inaccessible. (Id.)
22
              The Court finds good cause for and will accordingly grant the requested modification of
23
     the Scheduling Order.
24
              However, if Plaintiff requests any further extensions of time to file his motion, he must
25

26   1
              Defendants filed a motion for summary judgment on February 5, 2021. (ECF No. 70.) Plaintiff does not
     request an extension of time to file an opposition to Defendants’ motion. (See ECF No. 71.) Accordingly, Plaintiff’s
27   opposition is still due no more than twenty-one days from the date of service of Defendants’ motion for summary
     judgment. See Local Rule 230(l). If Plaintiff requires more time to oppose that motion, Plaintiff should file a motion
28   for extension of time.
                                                                1
     Case 1:19-cv-00352-DAD-EPG Document 72 Filed 02/18/21 Page 2 of 2


 1   include specific requests for law library access or paging to show that he is unable to comply with

 2   the new deadline, along with the institution’s response.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Plaintiff’s motion to modify the scheduling order (ECF No. 68) is GRANTED;

 5          2. The Scheduling Order (ECF No. 50), as previously modified (ECF Nos. 55, 57, 60,
                 69), is further modified and the deadline for filing dispositive motions is extended
 6
                 from February 5, 2021, to March 8, 2021; and
 7
            3. All other terms and conditions of the Scheduling Order (ECF No. 50) remain in full
 8
                 force and effect.
 9

10   IT IS SO ORDERED.
11
        Dated:     February 18, 2021                            /s/
12
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
